OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, without costs, and the order of Supreme Court reinstated.
In this Mental Hygiene Law article 10 proceeding, Supreme Court, after a bench trial, found that respondent is not a dangerous sex offender requiring confinement pursuant to Mental Hygiene Law § 10.11 (d), and ordered his discharge from confinement subject to a regimen of strict and intensive supervision. The Appellate Division reversed concluding that respondent is a dangerous sex offender requiring confinement (77 AD3d 1400 [4th Dept 2010]).
In a case such as this, where a factual disagreement exists between the trial court and the Appellate Division, we review the record to determine which factual findings more nearly comport with the weight of the evidence. Upon review of the record here, we conclude that the findings of Supreme Court more nearly comport with the weight of the evidence (see Matter of Sheila G, 61 NY2d 368, 386 [1984]).
Chief Judge Lippman and Judges Ciparick, Grapfeo, Read, Smith, Pigott and Jones concur in memorandum.
Order reversed, etc.